       Case 2:20-cv-01270-CJB-KWR Document 1 Filed 04/23/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 GLENCORE, LTD.                                          CIVIL ACTION

                         Plaintiff                       NO.

 VERSUS                                                  SECTION “ ”

 ISTIM METALS, LLC                                       MAG. ( )

                         Defendant


                                            COMPLAINT

TO THE HONORABLE, THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF LOUISIANA:

        The Complaint of Glencore, Ltd. in a cause of cargo loss and damage respectfully avers

upon information and belief as follows:

                                                    1.

        Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §1332 as there is complete

diversity between the parties and the matter in controversy exceeds $75,000.00, exclusive of

interest and costs.

                                                    2.

        Venue in this Court is proper pursuant to 28 U.S.C. §1391 as the defendant named herein

provides warehousing services in this judicial district and a substantial part of the events which

give rise to this claim occurred in this judicial district.

                                                    3.

        At all times pertinent hereto, Plaintiff, Glencore, Ltd. (“Glencore”), was and now is a

corporation or other legal entity duly organized, created and existing pursuant to the laws of a

foreign country with its principal place of business located in New York, New York and which, at
       Case 2:20-cv-01270-CJB-KWR Document 1 Filed 04/23/20 Page 2 of 4



all times pertinent hereto, was the owner of certain cargoes including, but not limited to, Copper

Cathodes (“Cargo”) stored at the ISTIM Metals, LLC warehouse located in New Orleans,

Louisiana.

                                                4.

       At all times pertinent hereto, Defendant, ISTIM Metals, LLC (“ISTIM”), was and now is

a Michigan domestic limited liability company authorized to do and doing business in the State of

Louisiana with its principal place of business in Canton, Michigan. At all times pertinent hereto,

ISTIM owned, leased, managed, and/or operated a warehouse facility located in New Orleans,

Louisiana and received on deposit cargoes, including the Cargo of Copper Cathodes, at this

location.

                                                5.

       Plaintiff’s Cargo was delivered to and stored at ISTIM’s warehouse pursuant to LME

(London Metal Exchange) warrants. On or about April 24, 2019, it was discovered that a portion

of Plaintiff’s Cargo was found missing, namely thirty four (34) bundles, of which 9 bundles were

marked with ID# 9D12806, 13 bundles were marked with ID# 9D12809, and 12 bundles were

marked with ID# 9D13806. The total weight of the missing cargo was 67.828 metric tons.

                                                6.

       The Cargo was delivered to defendant ISTIM in good order and condition and in a certain

quantity and which were not released by ISTIM in the same quantity.

                                                7.

       The above described incident and resulting damage and loss to the subject Cargo was

caused by the negligence and fault, failure to exercise reasonable care, gross negligence,

intentional conduct, breach of warranty (express and/or implied), negligent bailment, and/or



                                               -2-
       Case 2:20-cv-01270-CJB-KWR Document 1 Filed 04/23/20 Page 3 of 4



breach of contract by Defendant ISTIM, in failing to take reasonable and proper precautions and

safeguards to protect the subject cargo, and in such other particulars as will be shown at the trial

of this matter. Plaintiff reserves the right to supplement and amend the foregoing as more

information may become available through discovery.

                                                 8.

       Prior to and at the time of the damage and loss referred to herein, Plaintiff was the owner

of said Cargo and brings this action on its’ own behalf and on the behalf of all parties who may

become interested in the said Cargo, as their respective interests may ultimately appear.

                                                 9.

       Plaintiff and/or its’ predecessors in title have performed all of the conditions precedent on

their part and the damage and loss to the subject Cargo was not caused by the negligence or fault

of Plaintiff and/or anyone for whose actions Plaintiff may be responsible.

                                                10.

       By reason of the foregoing, Plaintiff has sustained damages and losses presently estimated

in the sum of $438,508.02 plus surveying fees, expenses, legal interest and costs, no part of which

has been paid, although duly demanded. Plaintiff reserves the right to amend its damage estimation

as this matter proceeds.

       Plaintiff reserves the right to make additional allegations of negligence and fault during the

course of this litigation as more facts become available.

       WHEREFORE, Plaintiff, Glencore, Ltd. prays that:

       a)      This Complaint be deemed good and sufficient and be filed in the record of this

               Court;

       b)      Defendant, ISTIM Metals, LLC be served with a copy of this Complaint, and be



                                                -3-
      Case 2:20-cv-01270-CJB-KWR Document 1 Filed 04/23/20 Page 4 of 4



              cited to appear and answer under oath all and singular the matters aforesaid;

       c)     After due proceedings are had, there be judgment herein in favor of Plaintiff,

              Glencore, Ltd. and against Defendant, ISTIM Metals, Ltd. for the full amount of

              damages as stated herein including surveying fess, expenses, legal interest and

              costs; and

       d)     Plaintiff has such other relief as the law and justice may permit.

                                             Respectfully submitted,

                                             BROOKS GELPI HAASÉ, L.L.C.

                                             /s/ Philip S. Brooks, Jr.
                                             _______________________________________
                                             PHILIP S. BROOKS, JR. (#21501)
                                             RONALD J. KITTO (#28638)
                                             909 Poydras Street, Suite 2325
                                             New Orleans, LA 70112
                                             Telephone:      (504) 224-6723
                                             Facsimile:      (504) 534-3170
                                             E-mail:pbrooks@brooksgelpi.com
                                                             rkitto@brooksgelpi.com

                                             Attorneys for Plaintiff, Glencore, Ltd.




PLEASE SERVE THROUGH LOUISIANA LONG ARM STATUTE, LA. R.S. 13:3204:

ISTIM Metals, LLC
Through Its Registered Agent,
Brian C. Whelan
41425 Joy Road
Canton, MI 48187




                                               -4-
